Citation Nr: 0916775	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-21 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a claimed shoulder 
disorder. 

2. Entitlement to service connection for a claimed neck 
disorder. 

3. Entitlement to service connection for a claimed right knee 
disorder. 

4. Entitlement to an initial rating in excess of 10 percent 
for scars, residuals of breast reduction surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to 
December 1998. 

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from January 2000 and July 2005 rating 
decisions issued by the RO. 

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in January 2008. A 
transcript of this hearing is of record and associated with 
the claims folder. 

The issues of entitlement to service connection for claimed 
neck and right knee disorders and an initial increased rating 
for scars, residuals of breast reduction surgery being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of a bilateral 
shoulder disorder. 




CONCLUSION OF LAW

The criteria for a grant of service connection for a 
bilateral shoulder disorder have not been approximated. 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in March 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in March 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of her claim. 
Service medical evidence, VA and private medical records, are 
all associated with the claims folder. There are no known 
additional records or information to obtain. 

A Board hearing was offered, and the Veteran testified before 
a VLJ at a Travel Board hearing in January 2008. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with her 
claim.


Service Connection-Shoulder disorder 

The Veteran seeks service connection for a bilateral shoulder 
disorder based upon service incurrence. She stated that 
carrying a 75 pound x-ray machine for her duties and also the 
effect of large breast prior to breast reduction surgery were 
the causes of her bilateral shoulder disorder. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for a bilateral shoulder 
disorder. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Service medical records show that the Veteran complained of 
pain in the shoulders secondary to large breasts. In 
November 2006, after being seen for complaints for low back 
and shoulder complaints, she was seen for treatment in the 
physical therapy clinic. Examination was negative for 
radiculopathy of the shoulders. In April 1997, the Veteran 
underwent a breast reduction. It was noted at the time of the 
surgery, she had rub burns on her shoulders. In October 1998, 
the Veteran had a separation assessment which showed no 
findings, treatment, or diagnoses related to a bilateral 
shoulder disorder. 

After service, the Veteran was seen by VA in November and 
December 2000. It was noted that she had been seen on an 
outpatient treatment basis and for physical therapy for pain 
in the low back spreading up to the upper back and shoulders. 
She stated that she felt tension across her shoulders. She 
was continued in physical therapy. 

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in January 2008. She related her shoulder 
pain as a result of a heavy 75 pound x-ray machine she was 
carrying as a part of her duties in service. She related that 
she sought treatment for shoulder pain. She also stated that 
while in service, an examiner attributed the shoulder problem 
to her enlarged breast and as a result, she underwent a 
breast reduction surgery. 

Pursuant to the Board's March 2008 remand, the Veteran 
underwent a VA examination in August 2003. She complained of 
pain in the shoulder blade area since 1996. There was no 
history of injury or trauma to the shoulder blade area while 
in service. She claimed that the pain had worsened over time, 
was an intermittent, mild to moderate pain, there was 
aggravation over the shoulder blades, and the pain was 
aggravated by weather change. Physical examination of the 
bilateral shoulders showed no gross deformity. There was no 
tenderness to palpation. Active forward flexion was 0 to 
160 degrees without pain.  Following five repetitive range of 
motion attempts, no pain was elicited and range of motion 
remained the same. There was no evidence of fatigue, 
weakness, or lack of endurance. Impingement sign, 
apprehension, and relocation tests were negative. The 
diagnostic impression was normal bilateral shoulder 
examination. 

After a thorough review of the record,, there is no medical 
evidence showing that the Veteran has a bilateral shoulder 
disorder. In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
Although there were complaints made in service related to 
bilateral shoulder pain and tenderness, there is no competent 
medical evidence of a bilateral shoulder disorder. Therefore, 
service connection for a bilateral shoulder disorder is not 
warranted.




ORDER

Service connection for a bilateral shoulder disorder is 
denied. 


REMAND

Additional evidence is warranted in this case. 

The Veteran claims that her neck disorder and right knee 
disorder are a result of her active duty service. She stated 
that her neck disorder was due to carrying a 75 pound x-ray 
machine and in the alternative, due to large breast which 
required her to have a breast reduction during service. She 
stated that she injured her right knee when she bumped it 
while working during service. Later, she began having giving 
way of the knee. She also stated that her service-connected 
scars, secondary to breast reduction, are more severe than 
the current 10 percent rating reflects.  

Pursuant to the Board's March 2008 remand, the Veteran 
underwent a VA examination in August 2008. The VA examination 
included examination of the Veteran's neck disorder. Therein, 
the examiner diagnosed chronic pain in the neck, likely 
secondary to myofascial pain syndrome. The examiner also gave 
an opinion indicating that based on the history, physical 
examination, and imaging study, the Veteran's current 
myofascial pain syndrome was not at least as likely as not a 
result of the Veteran's military service. The examiner stated 
that there was no documented evidence of injury or trauma to 
the neck located in the claims folder. 

Although the VA examiner stated that there was no documented 
injury or trauma to the neck in service located in the claims 
folder, the VA examiner did not address the Veteran's claim 
that her neck disorder may alternatively be due to her 
condition requiring breast reduction surgery. This must be 
addressed prior to final adjudication of this claim. 

Further, the Veteran complained of a right knee disorder that 
she stated she injured in service. A VA examination of 
December 2000 stated that the Veteran had early degenerative 
joint disease (DJD) of the right knee, most likely due to 
trauma. An August 2001 x-ray of the right knee showed a 
small, degenerative osteophyte in the post superior aspect of 
the patella, consistent with mild DJD.  The Board has 
determined that given the Veteran's testimony of in-service 
complaints and medical indications of various degenerative 
changes, a comprehensive VA orthopedic  examination must be 
afforded the Veteran, pursuant to VA's duty to assist. 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) ((As to VA's 
duty under 38 U.S.C.A. § 5103A(d)(2) to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")); 38 C.F.R.§ 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.)  

Finally, the issue of an initial increased rating for scars, 
residuals of breast reduction surgery was also previously 
before the Board. It was noted that a statement of the case 
(SOC) was not issued, addressing this issue as required by 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). In the 
January 2008 Board remand, a SOC was issued with regard to 
this claim addressing the Veteran's scars. The Veteran then 
filed a substantive appeal (VA Form 9) that same month, 
within the appropriate timeframe to make the issue timely. 
The VA Form 9 indicated that the Veteran desires a Travel 
Board hearing. The Veteran has a right to such a hearing. 
38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2008).

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a neck or 
knee disorder or scars residuals of 
breast reduction surgery that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive orthopedic examination, 
including any necessary radiographic or 
other studies, to be conducted by a 
qualified physician. The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether a  neck 
(cervical) or right knee disorder 
was caused or aggravated by any 
incident of active military service, 
specifically to include whether the 
neck (cervical) disorder was due to 
large breast requiring a breast 
reduction. The examiner must state 
the medical basis for any opinion 
expressed. If the examiner is unable 
to state an opinion without a resort 
to speculation, he or she should so 
state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. The RO/AMC should take appropriate 
action and schedule a Travel Board 
hearing for the Veteran regarding her 
initial rating for scars claim. She 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008). 

4. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for neck and right knee 
disorders and an initial increased rating 
for scars, residuals of breast reduction 
surgery. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination reports do not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2, 
above. If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, she and her representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on service 
connection, and initial increased rating. 
They should be given an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


